Citation Nr: 0123218	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  96-18 324A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased rating for right knee 
patellar tendonitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for left knee patellar 
tendonitis, currently evaluated as 30 percent disabling.

3.  Entitlement to an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1990, when he was discharged on account of physical 
disability.  

This appeal has been before the Board of Veterans' Appeals 
(Board) three times previously.  Each time it was remanded 
for evidentiary and procedural development.  It has now been 
returned to the Board for appellate review.

Appellate consideration of the issues of entitlement to an 
extra-schedular evaluation under the provisions of 38 C.F.R. 
§ 3.321 and entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disability will be deferred pending completion of the 
development requested in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran is in receipt of the highest schedular 
ratings provided under Diagnostic Codes 5257 and 5260.

2.  The veteran does not have limitation of extension of 
either knee to 30 degrees or more.




CONCLUSIONS OF LAW

1.  A schedular disability rating in excess of 30 percent is 
not warranted for right knee patellar tendonitis.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2000).

2.  A schedular disability rating in excess of 30 percent is 
not warranted for left knee patellar tendonitis.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected knee 
disabilities result in much greater impairment than is 
reflected by the currently-assigned disability ratings.  He 
asserts he is in a lot of pain in the knee area, that he has 
become depressed as a result and cannot work due to knee and 
back disabilities.

The Board has given due consideration to the provisions of 
the recently-passed Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)], 
as those provisions impact upon the adjudication of the 
veteran's current claim.  Recently-enacted regulations 
implementing the VCAA are applicable as well.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA essentially provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law in the October 1995 Statement of 
the Case and subsequent Supplemental Statements of the Case.  
In addition, VA made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, including obtaining recent VA outpatient treatment 
records and providing him with a VA physical examination, 
most recently in August 2000.  The veteran and his 
representative have pointed to no existing records which 
would be pertinent to the issue currently under 
consideration, and the Board has identified none from the 
record.  In addition, the veteran and his accredited 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.


Pertinent law and regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Tenosynovitis is rated based on limitation of motion of the 
affected part under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  

Impairment of a knee with severe recurrent subluxation or 
lateral instability, warrants a 30 percent evaluation.  
Thirty percent is the highest schedular disability rating 
provided under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Code 
5257.

Limitation of leg motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.

In a recent precedent opinion pertaining to the rating of 
knee disabilities, the VA General Counsel provided a 
discussion of the interplay between these different 
regulations and the part-specific diagnostic codes in the 
rating schedule.  VAOPGPREC 9-98 (August 14, 1998).  The 
General Counsel held that diagnostic codes involving 
disability ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
General Counsel also held that in applying sections 4.40, 
4.45, and 4.59, rating personnel must consider the claimant's 
functional loss and clearly explain what role the claimant's 
assertions of pain played in the rating decision.  Smallwood 
v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. 
Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires 
analysis of effect of pain on the disability).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks, 8 Vet. App. at 421.


Analysis

The instant claim for an increased disability rating was 
received by the VA in August 1995.  It thus has been pending 
for more than six years.  During this time, as outlined 
above, it has been the subject of three Board remands.  Three 
comprehensive VA examination reports are of record, and both 
private and VA treatment reports are available for review, in 
addition to the veteran's own descriptions of his disability.  
Furthermore, it is the opinion of the Board that the RO has 
conscientiously and sincerely endeavored to comply with the 
Board's concerns as expressed in the previous remands.  At 
this point, therefore, the goal of achieving finality and 
closure to the appeal takes on greater significance than does 
the meticulous application of highly detailed remand 
instructions.  

Historically, the veteran injured his knees during running 
exercises during service.  Testing revealed patellar 
tendonitis bilaterally, tibial tubercle fragments, and 
retropatellar syndrome bilaterally with arthralgia.  
Extensive medical treatment resulted in little improvement 
and he was separated from service as he was unable to stand, 
walk, repetitively ascend and descent stairs, squat, bend, 
stoop, or lift for prolonged periods.  Service connection was 
granted by rating decision of April 1990, and a separate 
10 percent disability rating was assigned to each knee.  
Since that time, the rating assigned to each knee has been 
increased to 30 percent.

As set forth above, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  However, because this claim has been 
pending since 1995, evidence reflecting the condition of the 
veteran's knees since that time is necessary for a rating 
reflecting the level of impairment resulting from his 
service-connected knee disabilities between August 1995 and 
the present.  

The report of private magnetic resonance imaging testing 
(MRI) conducted in September 1996 shows that no definite 
abnormality was detected in either knee.  No ligament or 
meniscal abnormality was seen, and no bone marrow edema was 
seen.  There were some mild sclerotic changes in the 
subchondral bone, right worse than left, which were 
nonspecific and did not appear to represent acute disease.  
It was noted that these changes were within the normal range 
of variation, however. 

The veteran was referred from the VA orthopedic service to 
the VA rheumatology service in December 1997 for evaluation 
of knee, hip, and back pain.  During the initial evaluation, 
the veteran provided a history of having had bilateral knee 
pain for ten years since he had injured his knees in service 
and low back pain for two years.  Clinical examination 
reviewed no effusions or warmth in either knee, with 
tenderness around the anterior tibia/patella, and some 
bursitis around the right anterior tibia.  No crepitus was 
noted in either knee.  X-rays taken in conjunction with that 
visit were interpreted as showing no changes in his knees.

The veteran underwent a VA examination for purposes of 
compensation in February 1998.  According to the report of 
the examination, the veteran reported that he had not been 
employed since 1997, when he had worked at the VA Medical 
Center pushing a heavy food cart.  He stated that this job 
had aggravated his knee and back pain.  He described his knee 
pain as constant, more painful in the front of the knee, and 
as aggravated by any kind of activity, such as driving, 
walking, or lifting.  Upon clinical examination, there was 
tenderness on palpation over the patella and patellar tendon 
on both sides.  There was no evidence of inflammation.  The 
examiner noted the veteran had a moderate amount of pain when 
he moved the knee joint.  He was unable to do "any kind of 
extension of the knee joint" and had a moderate amount of 
pian when he tried to perform range of motion exercises.  
Flexion was marked restricted on both sides, from 0 to 
30 degrees.  There was marked weakness of the knees because 
of pain.  His gait was markedly slow and he limped when he 
walked.  The examiner rendered a diagnosis of bilateral 
patellar tendonitis, chronic and disabling.

The examiner made several comments in response to the Board's 
remand questions.  With regard to the veteran's functional 
limitations, the examiner noted that the veteran was unable 
to drive, and that his wife did the driving because it 
aggravated his back and knee pain.  In particular, he could 
not use the brake pedal without aggravating his knee pain.  
He was only able to walk for limited distances-a few blocks 
at the most.  He could not carry his children or perform any 
weight lifting and avoided all sports activities.  He had 
restricted activity at home as well, and did not help much 
around the house.  With regard to the severity of the 
service-connected disability, the examiner noted that the 
veteran's patella tendonitis had gotten worse since his 
discharge from service, and that he had had to severely 
restrict his activity because of the pain and tenderness.  
The examiner opined that repeated use of his knees led to 
greater functional disability and that use of the knee joints 
made the patellar tendonitis worse and caused continued 
flare-ups and continued inflammation of the patellar joint.

Electromyograph testing and X-ray studies were conducted in 
conjunction with the VA examination.  The report of the 
electromyograph which tested the veteran's lower extremity 
nerve conduction velocity reflects that there were no 
abnormal findings upon testing.  The X-ray studies were also 
interpreted as negative.

A March 1998 VA rheumatology clinic entry reflects that the 
veteran was "in some pain" due to his knees and back, with 
decreased flexion in both his knees and back.  He reported 
having had good relief with steroid injections of his knees.  
The diagnostic impression was of seronegative 
spondyloarthropathy.

In an April 1998 letter, a private physician indicated that 
he had been seeing the veteran since 1995 for chronic pain 
and chronic arthritis.  The physician opined that since the 
veteran had been having pain for such a duration, it was 
reasonable to assume that he would continue to have pain.  
Treatment notes provided by the same physician reflect the 
physician's concerns about the veteran needing to stay away 
from narcotics as a chronic pain patient.  The same notes, 
dated between 1996 and 1998, reflect that the veteran had 
normal range of bilateral knee motion during clinical 
examinations, although he had very limited range of lumbar 
spine motion.

A May 1998 memorandum addressed to the Social Security 
Administration from a VA physician contains a diagnosis of 
seronegative spondyloarthropathy affecting both knees and the 
veteran's lumbar spine.  According to this note, the veteran 
was prescribed sulfasalazine in addition to aspirin and 
bilateral knee intra-articular steroid injections for control 
of this disease.  In terms of the veteran's functional 
limitation, the physician noted he is limited in his physical 
activity in that he can only walk one block slowly and cannot 
squat.

Range of motion testing conducted in connection with physical 
therapy treatment in August 1998 revealed right knee motion 
from 0 to 82 degrees and left knee motion from 0 to 
105 degrees.  The report of an August 1998 rheumatology 
clinic visit indicates that the veteran's seronegative 
spondyloarthropathy had improved.

September 1998 VA X-ray testing was interpreted as reflecting 
no fracture or significant abnormality of either knee.  
Another September 1998 treatment note contains diagnoses of 
degenerative joint disease and tendonitis of both knees.  It 
does not appear that the author of the treatment note had 
reviewed either the X-ray films or the report prepared by the 
radiologist when the diagnosis of degenerative joint disease 
was rendered, however.

Another VA examination was conducted in December 1999.  At 
that time, he reported that he suffered from constant pain, 
weakness, stiffness, and swelling in both knees, but worse in 
the right knee.  He also reported that his right knee 
sometimes gave way, causing him to fall.  To counteract this 
tendency, he was wearing a right knee brace and using a 
walking cane.  Upon clinical examination, there was no 
evidence of edema and both legs were equal in size.  Upon 
range of motion testing, he could bend his knees from 0 to 
10 degrees.  Any attempt at active or passive joint motion 
caused significant pain.  The examiner noted that the veteran 
was unable to stand by himself, that he needed the support of 
a walking cane, and was at risk of falling.  The examiner 
rendered diagnoses of chronic pain syndrome, chronic 
bilateral patellar tendonitis, and unsteady gait.  

As part of the examination, the examiner ordered formal range 
of motion measurements by the physical therapy department.  
The exact measurements of the range of motion exhibited by 
each joint were taken.  Pertinent results were that that 
veteran was able to move his left knee from 5 to 50 degrees 
and his right knee from 0 to 48 degrees.  

With regard to functional loss, the examiner noted the 
veteran did not drive, could not walk very far, and was thus 
mostly confined to his home, and that he was taking pain 
medication and muscle relaxants.  After reviewing the results 
of MRI testing, X-ray testing and electromyelograph testing, 
the examiner noted that there was no evidence of arthritis of 
the knee joints and no internal derangement of the knees.  
The examiner commented that the veteran also suffered from 
chronic back pain due to seronegative spondyloarthropathy.  
Lastly, the examiner opined that the veteran was unable to 
hold a job due to chronic pain.  

Recent VA treatment records reflect that the veteran 
continues to take medication for seronegative 
spondyloarthropathy and pain, continued to have regular 
physical therapy and steroid injections in his knees, and 
that he requires his wife's assistance with many activities 
of daily living.

The veteran underwent another VA examination in August 2000.  
He reported the same symptoms and complaints as during the 
previous examinations, with the addition that he had been 
unable to get out of bed three or four times during the 
previous three months and that when that happened, his wife 
had had to stay home from work.  Upon examination, the 
veteran's gait was stiff, slow, guarded, and limp to the 
right leg.  Both knees were tender to palpation in all areas 
and crepitus was noted.  There was limited range of motion of 
both knees and pain upon motion.  He was not wearing knee 
braces at that time.  He appeared to have normal musculature 
and good strength in both legs.  Diagnoses of degenerative 
joint disease, knees and back; chronic pain; and 
spondyloarthropathy were assigned.

The examiner again ordered range of motion exercises from the 
physical therapy department.  According to the report of this 
testing, conducted in September 2000, the veteran had right 
knee motion from 0 to 89 degrees, and left knee motion from 0 
to 85 degrees.  X-rays taken in conjunction with the 
examination were again interpreted as showing no significant 
bone, joint, or soft tissue abnormality.  The examiner 
reviewed these test results and made the following comments:   

Knees and lumbar spine-subjective 
complaint of both knees-chronic pain and 
no evidence of significant pathology.  
Veteran has functional impairment due to 
pain.  Veteran has subjective complaints 
of weakness, fatigue, incoordination or 
pain on movement.  Chronic pain prevents 
performance of average employment.  [A VA 
doctor] examined and [found] no evidence 
of instability or subluxation.  X-ray 
shows no arthritis of both knees, MRI 
12/99 showed no evidence of arthritis or 
internal derangement.  The nature and 
etiology of veteran's rheumatologic 
problem is seronegative, 
spondyloarthropathy on Sulfasalazine.  On 
2/98 [another VA doctor] made a diagnosis 
of patella tendonitis with exam and 
history and normal MRI both knees.  Knee 
pain could be related to service-
connected tendonitis condition. 

In applying the governing law and regulations, set forth 
above, to these facts, as reflected in the record, the Board 
initially finds that the Diagnostic Code chosen by the RO, 
Diagnostic Code 5257, is the most appropriate Code for 
evaluating the veteran's service-connected knee disability.  
In the absence of ankylosis of the knee joints, Diagnostic 
Code 5256 is inappropriate.  Because the MRI results have 
shown no dislocation of the cartilage of either knee, 
Diagnostic Code 5258 is also inappropriate.  Similarly, X-
rays reflect no impairment of the tibia or fibula.  Rather, 
the veteran's service-connected tendonitis is manifested by 
pain, functional loss, and limitation of motion.  Thus, 
rating the veteran under either the provisions of Diagnostic 
Code 5257 for "other impairment of the knee" or the 
provisions of Diagnostic Codes 5260 or 5261 for limitation of 
flexion or extension is more appropriate as the criteria set 
forth in these Codes are related to actual symptomatology 
exhibited by the veteran.  

Because the veteran is already in receipt of the highest 
schedular disability rating provided for under Diagnostic 
Code 5257 and Diagnostic Code 5260, 30 percent for each knee; 
the only higher schedular ratings available are 40 percent 
for limitation of extension to 30 degrees  or 50 percent for 
limitation of extension to 45 degrees under Diagnostic Code 
5261.  Review of the range of motion measurements conducted 
between August 1995, the date of the veteran's claim for an 
increased disability rating, and the present time, shows 
widely varying ranges of motion.  For example, the veteran's 
own private physician noted that he had normal range of knee 
motion between 1996 and 1998.  VA range of motion testing 
revealed much greater limitation of motion, from 0 to 
30 degrees in February 1998, to 0 to 105 degrees in August 
1998, to 0 to 10 degrees in December 1999, and 0 to 
85 degrees in September 2000.  All of these measurements 
reflect limitation of flexion, however.  The single report of 
limitation of extension contained in the record is the 
December 1999 report of left knee flexion limited to 
5 degrees.  For a disability rating higher than the 
currently-assigned 30 percent to be warranted, however, the 
evidence would have to reflect extension limited to 
30 percent or more.  In the absence of such a showing, a 
higher schedular disability rating under the provisions of 
Diagnostic Code 5261 is not warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court further determined that if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§§ 4.40 and 4.45 are applicable. 

A higher rate of compensation could conceivably be awarded on 
an extraschedular basis.  This is discussed in the section 
entitled REMAND, below.

In summary, the preponderance of the evidence is against the 
assignment of a schedular disability rating in excess of 
30 percent for impairment of either knee.  The benefit sought 
must therefore be denied.


ORDER

A disability rating in excess of 30 percent for right knee 
patellar tendonitis is denied.

A disability rating in excess of 30 percent for left knee 
patellar tendonitis is denied. 


REMAND

Extra-schedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

Extra-schedular consideration was specifically ordered in the 
Board remands dated in September 1999 and June 2000.  In the 
November 2000 Supplemental Statement of the Case, the RO 
indicated that such consideration had been undertaken, but 
did not provided analysis or explanation regarding the denial 
of this benefit for the veteran or for Board review.  It is 
well-established in veteran's law that the RO is required to 
fully complete the development ordered by the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

The record on appeal contains a private physician note of 
December 1996 which reflects that the veteran was advised to 
find employment where he did not have to stand for long 
periods of time to avoid further knee pain.  According to a 
VA form contained in the file, the veteran was separated from 
employment at a VA Medical Center in May 1997.  The reason 
for the separation is not noted on the form, however.  In a 
November 1999 statement, however, the veteran claimed that he 
had been "taken off work by our family doctor."  As noted 
above, several different VA examiners have indicated the 
veteran is unable to hold a job due to chronic pain from both 
his knees and his back.  

In light of this fact pattern, the Board is of the opinion 
that additional evidentiary development should be undertaken 
pertinent to the criteria set forth in 38 C.F.R. § 3.321.  In 
particular, identification of whether the veteran indeed was 
separated from VA employment because of his knee problems, 
and to what extent his knee problems, as opposed to his 
nonservice-connected back problems render him unemployable at 
this time, would be helpful.  If possible, an opinion as to 
the extent of the veteran's knee impairment which may be 
attributed to his service-connected tendonitis, as separated 
from nonservice-connected chronic pain syndrome and 
nonservice-connected seronegative spondyloarthropathy, should 
be solicited as well.  After such development, the RO is 
obligated to provide an explanation containing reasons and 
bases for its determination on this matter, of such a nature 
as to facilitate appellate review.


Total disability rating based upon individual unemployability

In August 2000, the veteran submitted a formal claim for a 
total disability rating based upon individual unemployability 
due to service-connected disability.  By decision of November 
2000, the RO denied the claim.  In a December 2000 statement, 
the veteran indicated that "I also want my claim that was 
denied based on unemployability sent to Washington, D.C."  
The veteran's representative asserts that this request should 
be read as a notice of disagreement with the denial of a 
total disability rating.

The Board is of the opinion that the representative's 
interpretation of the veteran's letters is reasonable.  
According to 38 C.F.R. § 20.201, special wording is not 
required to file a notice of disagreement; the notice must 
simply indicate disagreement with the determination and a 
desire for appellate review.  The veteran's letters would 
appear to meet these minimal criteria.  Furthermore, the 
letters in which the veteran's expresses disagreement were 
received within the time frame set forth in the Board's Rules 
of Practice for filing a notice of disagreement.  See 
38 C.F.R. § 20.302(a).

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  The veteran's 
claims file does not currently contain a statement of the 
case as to the issue of a total disability rating based upon 
individual unemployability due to service-connected 
disability.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement has been filed as to 
its denial, thereby initiating the appellate process, the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand for correction of the defect.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 at 408-10 (1995).  We note, as well, that the 
time period for filing a substantive appeal does not begin to 
toll until the date the RO mails the Statement of the Case to 
the veteran.  38 C.F.R. § 20.302(b).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ascertain what part, if 
any, the veteran's service-connected knee 
disability played in his 1997 separation 
from VA employment.  

2.  The RO should obtain a statement from 
the veteran's treating VA physician as 
the extent to which the veteran's 
service-connected knee disability, 
exclusive of his other nonservice-
connected disabilities, interferes with 
his ability to hold down employment of 
any type, sedentary or otherwise.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, in 
which the rationale for the decision is 
fully explained and given the opportunity 
to respond thereto.

4.  The RO should issue a Statement of 
the Case pertaining to the issue of 
entitlement to a total disability rating 
based upon unemployability due to 
service-connected disability, including a 
summary of the evidence in the case, a 
summary of the applicable laws and 
regulations, and an explanation for the 
determination reached, as well as an 
explanation of the time limits for filing 
a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

